IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,555-03


                             EX PARTE ROY BROWN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 11F0886-102-B IN THE 102ND DISTRICT COURT
                              FROM BOWIE COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of continuous sexual abuse of a child and sexual assault of a child

and sentenced to fifty and twenty years’ imprisonment, respectively. The Sixth Court of Appeals

affirmed his conviction. Brown v. State, No. 06-16-00155-CR (Tex. App.—Texarkana Jun. 20,

2017) (not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that he is entitled to an out-of-time appeal of the denial of his motion for

DNA testing, filed under authority of Chapter 64 of the Code of Criminal Procedure. The habeas

court agrees he is entitled to relief and recommends granting an out-of-time appeal. Article 11.07
                                                                                              2

post-conviction habeas corpus does not provide a remedy for Chapter 64 appeals. Applicant’s

recourse is to file a second motion for DNA testing in the trial court and appeal its denial, if

necessary. Davis v. State, 502 S.W.3d 803 (Tex. Crim. App. 2016). Relief is denied.



Filed: November 10, 2021
Do not publish